Exhibit 10.24

LIBERMAN BROADCASTING, INC.

STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Option Agreement”) dated December 12, 2008 by
and between Liberman Broadcasting, Inc., a Delaware corporation (the
“Corporation”), and Wisdom Lu (the “Participant”) evidences the stock option
(the “Option”) granted by the Corporation to the Participant as to the number of
shares of the Corporation’s Common Stock, par value $0.001 per share, first set
forth below.

 

Number of Shares of Common Stock:1 2.18527    Award Date:           December 12,
2008

Exercise Price per Share:1                     $1,368,082.63

   Expiration Date:1,2 December 12, 2018

Type of Option (check one):

    Nonqualified Stock Option     x     Incentive Stock Option     ¨

Vesting:1,2 The Option shall become vested as to 20% of the total number of
shares of Common Stock subject to the Option on each of the first five
(5) anniversaries of March 31, 2008.

The Option is granted under the Liberman Broadcasting, Inc. Stock Incentive Plan
(the “Plan”) and subject to the Terms and Conditions of Stock Option (the
“Terms”) attached to this Option Agreement (incorporated herein by this
reference) and to the Plan. The Option has been granted to the Participant in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant. Capitalized terms are defined in the
Plan if not defined herein. The parties agree to the terms of the Option set
forth herein. The Participant acknowledges receipt of a copy of the Terms, the
Plan and the Stock Option Questions & Answers for the Plan, specifically
acknowledges and agrees to Section 14 of the Terms, and agrees to maintain in
confidence all information provided to him/her in connection with the Option.

 

“PARTICIPANT”  

LIBERMAN BROADCASTING, INC.,

a Delaware corporation

/s/ Wisdom Lu

    Signature    

Wisdom Lu

  By:  

/s/ Lenard D. Liberman

Print Name   Its:  

 

Executive Vice President and Secretary

 

    Address    

 

    City, State, Zip Code    

CONSENT OF SPOUSE

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Participant agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

/s/ Derek Schneider

  

December 15, 2008

Signature of Spouse    Date

 

1

Subject to adjustment under Section 7.3.1 of the Plan.

2

Subject to early termination under Section 5.6 or 7.3 of the Plan.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF STOCK OPTION

 

1. Vesting; Limits on Exercise.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

 

  •  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.

 

  •  

Fractional Shares. Fractional share interests may be permitted (and may be
cumulated), subject to the discretion of the Administrator.

 

  •  

Minimum Exercise. The Administrator may impose certain restrictions on the
exercise of any Option including the minimum number of shares that may be
purchased on exercise of any Option at one time (subject to adjustment under
Section 7.3.1 of the Plan).

 

  •  

ISO Value Limit. If the Option is designated as an Incentive Stock Option (an
“ISO”), as indicated on the cover page of this Option Agreement, and if the
aggregate fair market value of the shares with respect to which ISOs (whether
granted under the Option or otherwise) first become exercisable by the
Participant in any calendar year exceeds $100,000, as measured on the applicable
Award Dates, the limitations of Section 5.5.1 of the Plan shall apply and to
such extent the Option will be rendered a Nonqualified Stock Option.

 

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Affiliates,
affects the Participant’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in service to the Corporation or any
Affiliate, interferes in any way with the right of the Corporation or any
Affiliate at any time to terminate such employment or service, or affects the
right of the Corporation or any Affiliate to increase or decrease the
Participant’s other compensation.

 

1



--------------------------------------------------------------------------------

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

  •  

an executed Exercise Agreement (stating the number of shares of Common Stock to
be purchased pursuant to the Option) in substantially the form attached hereto
as Exhibit A or such other form as the Administrator may require from time to
time (the “Exercise Agreement”);

 

  •  

payment in full for the Exercise Price of the shares to be purchased, in cash or
by electronic funds transfer to the Corporation, or by certified or cashier’s
check payable to the order of the Corporation subject to such specific
procedures or directions as the Administrator may establish;

 

  •  

any written statements or agreements required pursuant to Section 7.5.1 of the
Plan;

 

  •  

satisfaction of the tax withholding provisions of Section 7.6.1 of the Plan; and

 

  •  

a duly executed joinder to the Investor Rights Agreement in the form attached to
the Investor Rights Agreement.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative specified below at or prior to the time of exercise. In which case,
the Exercise Price and/or applicable withholding taxes, to the extent so
authorized, may be paid in full or in part by delivery to the Corporation of:

 

  •  

shares of Common Stock already owned by the Participant, valued at their Fair
Market Value on the exercise date; and/or

 

  •  

if the Common Stock is then registered under the Exchange Act and listed or
quoted on a recognized national securities exchange, irrevocable instructions to
a broker to, upon exercise of the Option, promptly sell a sufficient number of
shares of Common Stock acquired upon exercise of the Option and deliver to the
Corporation the amount necessary to pay the Exercise Price (and, if applicable,
the amount of any related tax withholding obligations).

An Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code. If the Option is designated as an ISO, the Option may
be rendered a Nonqualified Stock Option if the Administrator permits the use of
one or more of the non-cash payment alternatives referenced above.

 

2



--------------------------------------------------------------------------------

4. Early Termination of Option; Change in Control Event.

4.1 Early Termination of Option. The Option, to the extent not previously
exercised, and all other rights in respect thereof, whether vested and
exercisable or not, shall terminate and become null and void prior to the
Expiration Date in the event of:

 

  •  

the termination of the Participant’s employment or services as provided in
Section 5.6 of the Plan, or

 

  •  

the termination of the Option pursuant to Section 7.3 of the Plan.

Notwithstanding any post-termination exercise period provided for herein or in
the Plan, an Option will qualify as an ISO only if it is exercised within the
applicable exercise periods for ISOs under, and meets all of the other
requirements of, the Code. If the Option is designated as an ISO and is not
exercised within the applicable exercise periods for ISOs or does not meet such
other requirements, the Option will be rendered a Nonqualified Stock Option.

4.2 Change in Control Event. Notwithstanding anything contained herein or in the
Plan to the contrary, upon the occurrence of a Change in Control Event, each
Option granted under this Agreement will immediately become one hundred percent
(100%) vested and exercisable. For purposes of clarity, Section 7.3.2 of the
Plan shall apply to the Participant in full force except as expressly set forth
otherwise in this Section 4.2.

 

5. Non-Transferability and Other Restrictions.

The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 7.2 of the Plan. Any shares of Common Stock issued on
exercise of the Option are subject to substantial restrictions on transfer, and
are subject to call, rights of first refusal, and other rights in favor of the
Corporation as set forth herein and in the Exercise Agreement.

 

6. Securities Law Compliance.

The Participant acknowledges that the Option and the shares of Common Stock are
not being registered under the Securities Act, based, in part, in reliance upon
an exemption from registration under Securities and Exchange Commission Rule 701
promulgated under the Securities Act, and a comparable exemption from
qualification under applicable state securities laws, as each may be amended
from time to time. The Participant, by executing this Option Agreement, hereby
makes the following representations to the Corporation and acknowledges that the
Corporation’s reliance on federal and state securities law exemptions from
registration and qualification is predicated, in substantial part, upon the
accuracy of these representations:

 

  •  

The Participant is acquiring the Option and, if and when he/she exercises the
Option, will acquire the shares of Common Stock solely for the Participant’s own
account, for investment purposes only, and not with a view to or an intent to
sell, or to offer for resale in connection with any unregistered distribution,
all or any portion of the shares within the meaning of the Securities Act and/or
any applicable state securities laws.

 

3



--------------------------------------------------------------------------------

  •  

The Participant has had an opportunity to ask questions and receive answers from
the Corporation regarding the terms and conditions of the Option and the
restrictions imposed on any shares of Common Stock purchased upon exercise of
the Option. The Participant has been furnished with, and/or has access to, such
information as he or she considers necessary or appropriate for deciding whether
to exercise the Option and purchase shares of Common Stock. However, in
evaluating the merits and risks of an investment in the Common Stock, the
Participant has and will rely upon the advice of his/her own legal counsel, tax
advisors, and/or investment advisors.

 

  •  

The Participant is aware that the Option may be of no practical value, that any
value it may have depends on its vesting and exercisability as well as an
increase in the Fair Market Value of the underlying shares of Common Stock to an
amount in excess of the Exercise Price, and that any investment in common shares
of a closely held corporation such as the Corporation is non-marketable,
non-transferable and could require capital to be invested for an indefinite
period of time, possibly without return, and at substantial risk of loss.

 

  •  

The Participant understands that any shares of Common Stock acquired on exercise
of the Option will be characterized as “restricted securities” under the federal
securities laws, and that, under such laws and applicable regulations, such
securities may be resold without registration under the Securities Act only in
certain limited circumstances, including in accordance with the conditions of
Rule 144 promulgated under the Securities Act, as presently in effect, with
which the Participant is familiar.

 

  •  

The Participant has read and understands the restrictions and limitations set
forth in the Plan, this Option Agreement (including these Terms), and the
Exercise Agreement, which are imposed on the Option and any shares of Common
Stock which may be acquired upon exercise of the Option.

 

  •  

At no time was an oral representation made to the Participant relating to the
Option or the purchase of shares of Common Stock and the Participant was not
presented with or solicited by any promotional meeting or material relating to
the Option or the Common Stock.

 

7. Lock-Up Agreement.

Neither the Participant (nor any permitted transferee) may, directly or
indirectly, offer, sell or transfer or dispose of any of the shares of Common
Stock acquired upon exercise of the Option (the “Shares”) or any interest
therein (or agree to do any thereof) (collectively, a “Transfer”) during the
period commencing as of 14 days prior to and ending 180 days, or such lesser
period of time as the relevant underwriters may permit, after the effective date
of a registration statement covering any public offering of the Corporation’s
securities of which the Participant has notice. (The term “Participant”
includes, where the context so requires, any permitted direct or indirect
transferee of the Participant.) The Participant shall agree and consent to the
entry of stop transfer instructions with the Corporation’s transfer agent
against the Transfer of the Corporation’s securities beneficially owned by the
Participant and shall confirm the limitations hereunder and under the Exercise
Agreement by agreement with and for the benefit of

 

4



--------------------------------------------------------------------------------

the relevant underwriters by a lock-up agreement or other agreement in customary
form. Notwithstanding anything else herein to the contrary, this Section 7 shall
not be construed so as to prohibit the Participant from participating in a
registration or a public offering of the Common Stock with respect to any shares
which he or she may hold at that time, provided, however, that such
participation shall be at the sole discretion of the Board.

 

8. Limited Call Right; Mandatory Sale; Transfer Restrictions.

8.1 Corporation’s Call Right. The Corporation shall have the right (but not the
obligation), subject to the terms and conditions of this Section 8, to
repurchase in one or more transactions, and the Participant (or any permitted
transferee) shall be obligated to sell any of the Shares acquired upon exercise
of the Option at the Repurchase Price (as defined below) (the “Call Right”). To
exercise the Call Right, the Corporation must give written notice thereof to the
Participant (the “Call Notice”) during the Call Period determined under
Section 8.4. The Call Notice is irrevocable by the Corporation and must (a) be
in writing and signed by an authorized officer of the Corporation, (b) set forth
the Corporation’s intent to exercise the Call Right and contain the total number
of Shares to be sold to the Corporation pursuant to the Call Right, and (c) be
mailed or delivered in accordance with Section 11.

8.2 Repurchase Price. The price per Share to be paid by the Corporation upon
settlement of the Corporation’s Call Right (the “Repurchase Price”) shall equal
the Fair Market Value of a Share determined as of the date of the Call Notice.

8.3 Closing. The closing of any repurchase under this Section 8 shall be at a
date to be specified by the Corporation, such date to be no later than 30 days
after the date of the Call Notice. The purchase price shall be paid at the
closing in the form of a check or by cancellation of money purchase indebtedness
against surrender by the Participant of a stock certificate evidencing the
Shares with duly endorsed stock powers. No adjustments (other than pursuant to
Section 7.3.1 of the Plan) shall be made to the purchase price for fluctuations
in the fair market value of the Common Stock after the date of the Call Notice.

8.4 Call Period; Termination of Call Right. The “Call Period” is the period of
time during which the Call Notice must be delivered to the Participant in the
event the Corporation wants to exercise its Call Right. The Call Period as to
any particular Shares acquired upon exercise of the Option shall commence on the
later of:

 

  (a) the Participant’s Severance Date (determined in accordance with the Plan);
or

 

  (b) the date that is six months and one day after the Participant acquired the
Shares from the Corporation upon exercise of the Option.

The Call Period as to any particular Shares acquired upon exercise of the Option
shall terminate on the first to occur of:

 

  (x) twelve (12) months after the later of (i) the Participant’s Severance Date
or (ii) the date that the Participant acquired the Shares from the Corporation
upon exercise of the Option; or

 

5



--------------------------------------------------------------------------------

  (y) the Public Offering Date.

8.5 Assignment. Notwithstanding anything to the contrary, the Corporation may
assign any or all of its rights under this Section 8 to one or more stockholders
of the Corporation.

 

9. Right of First Refusal.

The Corporation shall have a right of first refusal, as set forth below, to
purchase the Shares acquired upon exercise of the Option before the Shares (or
any interest in them) can be validly transferred to any other person or entity.

9.1 Notice of Intent to Sell. Before there can be a valid sale or transfer of
any Shares (or any interest in them) by any holder thereof, the holder shall
first give notice in writing to the Corporation, mailed or delivered in
accordance with the provisions of Section 11, of his or her intention to sell or
transfer such Shares (the “Option Notice”).

The Option Notice shall specify the identity of the proposed transferee, the
number of Shares to be sold or transferred to the transferee, the price per
Share and the terms upon which such holder intends to make such sale or
transfer. If the payment terms for the Shares described in the Option Notice
differ from delivery of cash or a check at closing, the Corporation shall have
the option, as set forth herein, of purchasing the Shares for cash (or a cash
equivalent) at closing in an amount which the Corporation determines is a fair
value equivalent of that payment. The determination of a fair value equivalent
shall be made in the Corporation’s best judgment and such determination shall be
mailed or delivered to the selling or transferring stockholder (the
“Corporation’s Notice”) within ten (10) days of its receipt of the Option
Notice. Should the selling or transferring stockholder disagree with the
Corporation’s determination of a fair value equivalent, he or she shall have the
right (the “Retraction Right”) to retract the proposed sale or transfer to a
third party and the offer of Shares to the Corporation pursuant to the Option
Notice (such retraction to be made in writing and mailed or delivered in
accordance with the provisions of Section 11). If the stockholder again proposes
to sell or transfer the Shares, the stockholder shall again offer such Shares to
the Corporation pursuant to the terms of this Section 9 prior to any sale or
transfer.

9.2 Option to Purchase. Subject to the selling stockholder’s Retraction Right,
during the 60-day period commencing upon receipt of the Option Notice by the
Corporation (the “Option Period”), the Corporation shall have an option to
purchase any or all of the Shares specified in the Option Notice at the price
offered therein (the “Right of First Refusal”).

9.3 Purchase of Shares. Not more than thirty (30) days after receipt of the
Option Notice, the Corporation shall give written notice to the stockholder
desiring to sell or transfer Shares of the number of such Shares to be purchased
(or, if no Shares are to be purchased, stating such fact) by the Corporation
pursuant to the terms of this Section 9 (the “Purchase Notice”). Purchases
pursuant to this Section 9 shall be consummated within thirty (30) days after
delivery of the Purchase Notice to the selling stockholder, but in no event
later than the expiration of the Option Period. The purchase price shall be paid
at the closing in cash, by check, by cancellation of money purchase
indebtedness, or, if the payment terms set forth in the Option Notice differ
from payment in cash or by check at closing, in accordance with the payment
terms set forth in

 

6



--------------------------------------------------------------------------------

the Option Notice (or payment of the amount set forth in the Corporation’s
Notice in cash, by cancellation of money purchase indebtedness, or by check).
The purchase price shall be paid against surrender by the selling stockholder of
a stock certificate evidencing the number of Shares specified in the Option
Notice, with duly endorsed stock powers.

9.4 Ability to Sell Unpurchased Shares. Unless all of the Shares referred to in
the Option Notice are to be purchased as indicated in the Purchase Notice, the
stockholder desiring to sell or transfer may dispose of any Shares referred to
in the Option Notice that are not to be purchased by the Corporation to the
person or persons specified in the Option Notice during a period of twenty
(20) days commencing upon his or her receipt of the Purchase Notice; provided,
however, that he or she shall not sell or transfer such Shares (a) at a lower
price or on terms more favorable to the purchaser or transferee than those
specified in the Option Notice, or (b) to a person other than the person or
persons specified in the Option Notice; and provided further that such transfer
is consistent with the other provisions and limitations of the Plan, this Option
Agreement (including these Terms), and the Exercise Agreement. If the transfer
is not consummated within such twenty (20) day period, the stockholder shall
again offer such Shares to the Corporation pursuant to the terms of this
Section 9 prior to any sale or transfer to the same or any other person.

9.5 Assignment. Notwithstanding anything to the contrary, the Corporation may
assign any or all of its rights under this Section 9 to one or more stockholders
of the Corporation.

9.6 Termination of Right of First Refusal. The Corporation’s Right of First
Refusal shall terminate to the extent that it is not exercised prior to the
Public Offering Date.

 

10. No Stockholder Rights Following Exercise of a Call or Repurchase.

If the Participant (or any permitted transferee) holds Shares as to which the
Call Right or the Right of First Refusal has been exercised (in connection with
the termination of the Participant’s employment or otherwise), the Participant
shall be entitled to the value of such shares in accordance with the provisions
of Section 8 or 9, as applicable, but (unless otherwise required by law) shall
no longer be entitled to participation in the Corporation or other rights as a
stockholder with respect to the shares subject to the call or repurchase. To the
maximum extent permitted by law, the Participant’s rights following the exercise
of the Call Right or Right of First Refusal shall, with respect to the call or
repurchase and the Shares covered thereby, be solely the rights that he or she
has as a general creditor of the Corporation to receive payment of the amount
specified in Section 8 or 9, as applicable.

 

11. Notices.

Any notice to be given under the terms of this Option Agreement or the Exercise
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Participant at the address
reflected or last reflected on the Corporation’s payroll records. Any notice
shall be delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when

 

7



--------------------------------------------------------------------------------

received, but if the Participant is no longer an Eligible Person, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 11.

 

12. Plan.

The Option and all rights of the Participant under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Participant agrees to be bound by the terms of the Plan and this
Option Agreement (including these Terms). The Participant acknowledges having
read and understood the Plan, the Stock Option Questions & Answers for the Plan,
and this Option Agreement. Unless otherwise expressly provided in other sections
of this Option Agreement, provisions of the Plan that confer discretionary
authority on the Board or the Administrator do not and shall not be deemed to
create any rights in the Participant unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Board or the Administrator
so conferred by appropriate action of the Board or the Administrator under the
Plan after the date hereof.

 

13. Entire Agreement.

This Option Agreement (including these Terms and together with the form of
Exercise Agreement attached hereto) and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan,
this Option Agreement and the Exercise Agreement may be amended pursuant to
Section 7.7 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof or of the Exercise Agreement in writing to the extent such waiver does
not adversely affect the interests of the Participant hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.

 

14. Satisfaction of All Rights to Equity.

The Option is in complete satisfaction of any and all rights that the
Participant may have (under an employment, consulting, or other written or oral
agreement with the Corporation or any of its Affiliates, or otherwise) to
receive (1) stock options or stock awards with respect to the securities of the
Corporation or any of its Affiliates, and/or (2) any other equity or derivative
security in or with respect to the Corporation or any of its Affiliates. This
Option Agreement supersedes the terms of all prior understandings and
agreements, written or oral, of the parties with respect to such matters. The
Participant shall have no further rights or benefits under any prior agreement
conveying any right with respect to any security or derivative security in or
with respect to the Corporation or any of its Affiliates. The foregoing
notwithstanding, this Section 14 shall not adversely affect the Participant’s
rights under any prior stock option or stock award agreement under the Plan
(provided such agreement is expressly labeled as a stock option or stock award
agreement under the Plan and is similar in form to this Option Agreement) which
has been signed by an authorized officer of the Corporation.

 

8



--------------------------------------------------------------------------------

15. Governing Law; Limited Rights; Severability.

15.1. Delaware Law; Construction. This Option Agreement and the Exercise
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without regard to conflict of law principles
thereunder. The terms of the Option grant have resulted from the negotiations of
the parties and each of the parties has had an opportunity to obtain and consult
with its own counsel. The language of all parts of the Plan, this Option
Agreement (including these Terms) and the Exercise Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against either of the parties.

15.2. Limited Rights. The Participant has no rights as a stockholder of the
Corporation with respect to the Option as set forth in Section 7.8 of the Plan.
The Option does not place any limit on the corporate authority of the
Corporation as set forth in Section 7.15 of the Plan.

15.3. Arbitration. Any controversy arising out of or relating to this Option
Agreement (including these Terms), the Plan, and/or the Exercise Agreement,
their enforcement or interpretation, or because of an alleged breach, default,
or misrepresentation in connection with any of their provisions, or any other
controversy arising out of or related to the Option, including, but not limited
to, any state or federal statutory claims, shall be submitted to arbitration in
Los Angeles County, California, before a sole arbitrator selected from Judicial
Arbitration and Mediation Services, Inc., Los Angeles, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Option Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the arbitrator’s award or decision is based. Any award or relief
granted by the arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with any of the matters referenced in the first sentence
above. The parties agree that Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the arbitrator’s fee.
The parties further agree that in any proceeding with respect to such matters,
each party shall bear its own attorney’s fees and costs (other than forum costs
associated with the arbitration) incurred by it or him or her in connection with
the resolution of the dispute.

15.4. Severability. If the arbitrator selected in accordance with Section 15.3
or a court of competent jurisdiction determines that any portion of this Option
Agreement, the Plan, or the Exercise Agreement is in violation of any statute or
public policy, then only the portions of this

 

9



--------------------------------------------------------------------------------

Option Agreement, the Plan, or the Exercise Agreement, as applicable, which
violate such statute or public policy shall be stricken, and all portions of
this Option Agreement, the Plan, and the Exercise Agreement which do not violate
any statute or public policy shall continue in full force and effect.
Furthermore, it is the parties’ intent that any court order striking any portion
of this Option Agreement, the Plan, and/or the Exercise Agreement should modify
the stricken terms as narrowly as possible to give as much effect as possible to
the intentions of the parties hereunder.

15.5. Stockholder Approval. Notwithstanding anything else contained herein to
the contrary, the Option and all rights of the Participant under this Option
Agreement are subject to approval of the Plan by the Corporation’s stockholders
(such approval to be obtained in accordance with the terms of the Plan, the
Corporation’s Bylaws, and applicable law) within 12 months after the Effective
Date of the Plan.

(Remainder of Page Intentionally Left Blank)

 

10



--------------------------------------------------------------------------------

EXHIBIT A

LIBERMAN BROADCASTING, INC.

STOCK INCENTIVE PLAN

OPTION EXERCISE AGREEMENT

The undersigned (the “Purchaser”) hereby irrevocably elects to exercise his/her
right, evidenced by that certain Stock Option Agreement dated as of             
(the “Option Agreement”) under the Liberman Broadcasting, Inc. Stock Incentive
Plan (the “Plan”), as follows:

 

  •  

the Purchaser hereby irrevocably elects to purchase              shares of
Class A Common Stock, par value $0.001 per share (the “Shares”), of Liberman
Broadcasting, Inc., a Delaware corporation (the “Corporation”), and

 

  •  

such purchase shall be at the price of $             per share, for an aggregate
amount of $             (subject to applicable withholding taxes pursuant to
Section 7.6.1 of the Plan).

Capitalized terms are defined in the Plan if not defined herein.

1. Delivery of Share Certificate. The Purchaser requests that a certificate
representing the Shares be registered to Purchaser and delivered to:

 

 

  .

2. Investment Representations. The Purchaser acknowledges that the sale of the
Shares by the Purchaser is restricted by Securities and Exchange Commission Rule
701. The Purchaser hereby affirms as made as of the date hereof the
representations in Section 6 of the “Terms and Conditions of Stock Option”
(which are attached to and a part of the Option Agreement, the “Terms”) and such
representations are incorporated herein by this reference. The Purchaser
represents that he/she has no need for liquidity in this investment, has the
ability to bear the economic risk of this investment, and can afford a complete
loss of the purchase price for the Shares.

The Purchaser also understands and acknowledges (a) that the certificates
representing the Shares will be legended as provided for in Section 7.5.3 of the
Plan, and (b) that the Corporation has no obligation to register the Shares or
file any registration statement under federal or state securities laws.

3. Limitation on Disposition and Other Restrictions. The Shares are subject to
and the Purchaser hereby agrees to the following terms and conditions of the
sale of the Shares to the Purchaser:

 

  •  

any transfer of the Shares must comply with the restrictions on transfer set
forth in Section 7.2 of the Plan and all applicable laws as set forth in
Section 7.5 of the Plan;

 

1



--------------------------------------------------------------------------------

  •  

the Shares are subject to, and following any otherwise permitted transfer of the
Shares, the Shares shall remain subject to and the transferee shall be bound by,
the lock-up provisions set forth in Section 7 of the Terms, the Corporation’s
call right and right of first refusal set forth in Sections 8 and 9 of the
Terms, the share legend requirements of Section 7.5.3 of the Plan, the foregoing
provisions of this Section 3, and the arbitration provisions of Section 15.3 of
the Terms;

 

  •  

as required by Section 3 of the Terms, the Purchaser has enclosed herewith a
duly executed joinder to the Investor Rights Agreement; and

 

  •  

as a condition to any otherwise permitted transfer of the Shares, the
Corporation may require the transferee to execute a written agreement, in a form
acceptable to the Administrator, that the transferee acknowledges and agrees to
the foregoing terms and restrictions imposed on the Shares.

4. Plan and Option Agreement. The Purchaser acknowledges that all of his/her
rights are subject to, and the Purchaser agrees to be bound by, all of the terms
and conditions of the Plan and the Option Agreement (including the Terms), both
of which are incorporated herein by this reference. If a conflict or
inconsistency between the terms and conditions of this Exercise Agreement and of
the Plan or the Option Agreement shall arise, the terms and conditions of the
Plan and/or the Option Agreement shall govern. The Purchaser acknowledges
receipt of a copy of all documents referenced herein (including the Terms and
the Stock Option Questions & Answers for the Plan) and acknowledges reading and
understanding these documents and having an opportunity to ask any questions
that he/she may have had about them. Any controversy or claim arising out of or
relating to this Exercise Agreement shall be submitted to arbitration in
accordance with Section 15.3 of the Terms, and Delaware law shall apply as
provided in Section 15.1 of the Terms.

5. Entire Agreement. This Exercise Agreement, the Option Agreement (including
the Terms), and the Plan together constitute the entire agreement and supersede
all prior understandings and agreements, written or oral, of the parties hereto
with respect to the subject matter hereof. The Plan, the Option Agreement and
this Exercise Agreement may be amended pursuant to Section 7.7 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof or of the Option Agreement in
writing to the extent such waiver does not adversely affect the interests of the
Purchaser hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

6. Notice of Sale of ISO Shares. If the Shares are being acquired upon exercise
of an Option intended to qualify as an Incentive Stock Option, the Purchaser
agrees that, upon any sale or other transfer of the Shares within either one
year of the date that they are acquired by the Purchaser or two years after the
Award Date set forth in the Option Agreement, the Purchaser shall provide the
notice required under Section 5.5.3 of the Plan.

 

2



--------------------------------------------------------------------------------

“PURCHASER”

 

 

ACCEPTED BY:

LIBERMAN BROADCASTING, INC.,

 

  a Delaware corporation Signature  

 

  By:  

 

Print Name   Its:  

 

 

    Date     (To be completed by the corporation after the price (including
applicable withholding taxes), value (if applicable) and receipt of funds is
verified.)

 

3